Citation Nr: 1236312	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-18 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from February 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 50 percent for service-connected PTSD.  

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran's service-connected PTSD has not been examined since January 2009, almost four years ago.  Since that time, the Veteran has testified that his condition has worsened.  The Veteran has provided examples since the last VA examination of situations he has encountered at work and in other social situations that provide a disability picture that provides that the Veteran's symptoms may have worsened since the last examination in January 2009.  Accordingly, another VA examination should be conducted.  Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination). 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Given the Veteran's report of an increase in symptoms and the lengthy gap in time since the last VA examination, the current record is not adequate to rate the Veteran's PTSD.  As such, a VA examination must be scheduled. 

The Veteran also testified that he continues to seek treatment for PTSD at VA.  VA treatment records dated through March 2011 are associated with the claims file.  Since the claims file is being returned, recent VA treatment records since March 2011 that are not of record should be obtained.  38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  All pertinent VA treatment records dated since March 2011 should be obtained.  

2.  Schedule a VA psychiatric examination to determine the current nature, extent and severity of the service-connected PTSD in terms of the rating schedule.  The claims folder must be reviewed in conjunction with the examination and that review should be indicated in the examination report.  The rationale for all opinions must be provided.  The examiner should describe the nature and severity of all symptoms and signs of the Veteran's PTSD.  All subjective symptoms and objective findings should be noted in the examination report.  Both a multi-axial diagnosis and a Global Assessment of Functioning (GAF) score should be provided, with an explanation of what the GAF score represents. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

